Exhibit 10.01
EXECUTION COPY
 
 
CREDIT AGREEMENT
DATED AS OF APRIL 15, 2011
AMONG
PROASSURANCE CORPORATION,
THE LENDERS,
U.S. BANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS SYNDICATION AGENT
AND
U.S. BANK NATIONAL ASSOCIATION
AS LEAD ARRANGER AND SOLE BOOK RUNNER
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
            ARTICLE I DEFINITIONS     1  
 
            ARTICLE II THE CREDITS     15  
 
           
2.1.
  Commitment; Unsecured Borrowing Option; Secured Borrowing Option     15  
2.2.
  Required Payments; Termination     18  
2.3.
  Ratable Loans; Types of Advances     18  
2.4.
  Increase Option     18  
2.5.
  Commitment Fee     19  
2.6.
  Minimum Amount of Each Advance     19  
2.7.
  Reductions in Aggregate Commitment; Optional Principal Payments     19  
2.8.
  Method of Selecting Types and Interest Periods for New Advances     20  
2.9.
  Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods     20  
2.10.
  Interest Rates     21  
2.11.
  Rates Applicable After Event of Default     21  
2.12.
  Method of Payment     21  
2.13.
  Noteless Agreement; Evidence of Indebtedness     22  
2.14.
  Telephonic Notices     22  
2.15.
  Interest Payment Dates; Interest and Fee Basis     23  
2.16.
  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions     23  
2.17.
  Lending Installations     23  
2.18.
  Non-Receipt of Funds by the Administrative Agent     23  
2.19.
  Replacement of Lender     24  
2.20.
  Limitation of Interest     24  
2.21.
  Defaulting Lenders     25  
2.22.
  Extensions of Commitments     26  
 
            ARTICLE III YIELD PROTECTION; TAXES     28  
 
           
3.1.
  Yield Protection     28  
3.2.
  Changes in Capital Adequacy Regulations     29  
3.3.
  Availability of Types of Advances; Adequacy of Interest Rate     30  
3.4.
  Funding Indemnification     30  
3.5.
  Taxes     30  
3.6.
  Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity     32  
 
            ARTICLE IV CONDITIONS PRECEDENT     33  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
4.1.
  Initial Credit Extension     33  
4.2.
  Each Credit Extension     34  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     35  
 
           
5.1.
  Existence and Standing     35  
5.2.
  Authorization and Validity     35  
5.3.
  No Conflict; Government Consent     35  
5.4.
  Financial Statements     36  
5.5.
  Material Adverse Change     36  
5.6.
  Taxes     36  
5.7.
  Litigation and Contingent Obligations     36  
5.8.
  Subsidiaries     37  
5.9.
  ERISA     37  
5.10.
  Accuracy of Information     37  
5.11.
  Regulation U     37  
5.12.
  Material Agreements     37  
5.13.
  Compliance With Laws     37  
5.14.
  Ownership of Properties     37  
5.15.
  Plan Assets; Prohibited Transactions     38  
5.16.
  Environmental Matters     38  
5.17.
  Investment Company Act     38  
5.18.
  Insurance     38  
5.19.
  No Default     38  
5.20.
  Insurance Licenses     38  
 
            ARTICLE VI COVENANTS     38  
 
           
6.1.
  Financial Reporting     39  
6.2.
  Use of Proceeds     40  
6.3.
  Notice of Material Events     41  
6.4.
  Conduct of Business     41  
6.5.
  Taxes     41  
6.6.
  Insurance     41  
6.7.
  Compliance with Laws and Material Contractual Obligations     42  
6.8.
  Maintenance of Properties     42  
6.9.
  Books and Records; Inspection     42  
6.10.
  Payment of Obligations     42  
6.11.
  Subsidiary Indebtedness     42  
6.12.
  Merger     42  
6.13.
  Sale of Assets     43  
6.14.
  Investments     43  
6.15.
  Acquisitions     43  
6.16.
  Liens     43  
6.17.
  Affiliates     45  
6.18.
  Restricted Payments     45  
6.19.
  Financial Covenants     45  
6.20.
  Other Agreements     45  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
6.21.
  Ownership of Insurance Subsidiaries     45  
 
            ARTICLE VII DEFAULTS     45  
 
            ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES     47  
 
           
8.1.
  Acceleration; Remedies     47  
8.2.
  Application of Funds     48  
8.3.
  Amendments     48  
8.4.
  Preservation of Rights     49  
 
            ARTICLE IX GENERAL PROVISIONS     49  
 
           
9.1.
  Survival of Representations     49  
9.2.
  Governmental Regulation     49  
9.3.
  Headings     50  
9.4.
  Entire Agreement     50  
9.5.
  Several Obligations; Benefits of this Agreement     50  
9.6.
  Expenses; Indemnification     50  
9.7.
  Numbers of Documents     51  
9.8.
  Accounting     51  
9.9.
  Severability of Provisions     51  
9.10.
  Nonliability of Lenders     51  
9.11.
  Confidentiality     52  
9.12.
  Nonreliance     52  
9.13.
  Disclosure     52  
9.14.
  USA PATRIOT ACT NOTIFICATION     53  
 
            ARTICLE X THE ADMINISTRATIVE AGENT     53  
 
           
10.1.
  Appointment; Nature of Relationship     53  
10.2.
  Powers     53  
10.3.
  General Immunity     53  
10.4.
  No Responsibility for Loans, Recitals, etc.     54  
10.5.
  Action on Instructions of Lenders     54  
10.6.
  Employment of Administrative Agents and Counsel     54  
10.7.
  Reliance on Documents; Counsel     54  
10.8.
  Administrative Agent’s Reimbursement and Indemnification     55  
10.9.
  Notice of Event of Default     55  
10.10.
  Rights as a Lender     55  
10.11.
  Lender Credit Decision, Legal Representation     56  
10.12.
  Successor Administrative Agent     56  
10.13.
  Administrative Agent and Arranger Fees     57  
10.14.
  Delegation to Affiliates     57  
10.15.
  Co-Administrative Agents, Documentation Administrative Agent, Syndication
Administrative Agent, etc.     57  
10.16.
  Secured Obligations     59  

iii



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE XI SETOFF; RATABLE PAYMENTS     59  
 
           
11.1.
  Setoff     59  
11.2.
  Ratable Payments     59  
 
            ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     60
 
 
           
12.1.
  Successors and Assigns     60  
12.2.
  Participations     60  
12.3.
  Assignments     61  
12.4.
  Dissemination of Information     63  
12.5.
  Tax Treatment     63  
 
            ARTICLE XIII NOTICES     63  
 
           
13.1.
  Notices; Effectiveness; Electronic Communication     63  
 
            ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION     64  
 
           
14.1.
  Counterparts; Effectiveness     64  
14.2.
  Electronic Execution of Assignments     65  
 
            ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL     65  
 
           
15.1.
  CHOICE OF LAW     65  
15.2.
  CONSENT TO JURISDICTION     65  
15.3.
  WAIVER OF JURY TRIAL     65  

iv



--------------------------------------------------------------------------------



 



SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 — Commitments
SCHEDULE 5.8 — Subsidiaries
SCHEDULE 5.14 — Properties
SCHEDULE 6.16 — Liens
EXHIBITS
EXHIBIT A — Form of Opinion
EXHIBIT B — Form of Compliance Certificate
EXHIBIT C — Form of Assignment and Assumption Agreement
EXHIBIT D — Form of Borrowing Notice
EXHIBIT E — Form of Note
EXHIBIT F — Form of Increasing Lender Supplement
EXHIBIT G — Form of Augmenting Lender Supplement
EXHIBIT H — List of Closing Documents
EXHIBIT I — Form of Borrowing Base Certificate

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement (the “Agreement”), dated as of April 15, 2011, is
among ProAssurance Corporation, the Lenders and U.S. Bank National Association,
a national banking association, as Administrative Agent. The parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
     “Advance” means a borrowing hereunder, (i) made by some or all of the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurocurrency Loans, for the same Interest Period.
     “Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
     “Affected Lender” is defined in Section 2.20.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person and
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is $150,000,000.
     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this credit agreement, as it may be amended or modified
and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the highest of (i) the Prime Rate for such day, (ii) the sum of the
Federal Funds Effective Rate for such day plus 0.5% per annum and (iii) the
Eurocurrency Rate (without giving effect to the Applicable Margin) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.
     “Annual Audited Statement” shall mean, as to any insurance company, the
annual audited statutory financial statement (including footnotes) of such
insurance company as required to be filed with the applicable Department,
together with all exhibits or schedules filed therewith, prepared in conformity
with SAP.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which Commitment Fees are accruing on the unused portion of the Aggregate
Commitment at such time as set forth in the Pricing Schedule.
     “Applicable Insurance Codes” shall mean, as to any insurance company, the
insurance code of any state where such insurance company is domiciled and any
successor statute of similar import, together with the regulations thereunder,
as amended or otherwise modified and in effect from time to time. References to
sections of the Applicable Insurance Code shall be construed to also refer to
successor sections.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means U.S. Bank, and its successors, in its capacity as Lead
Arranger and Sole Book Runner.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Authorized Officer” means any of the Chief Executive Officer or the Chief
Financial Officer of the Borrower, acting singly.
     “Available Aggregate Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

2



--------------------------------------------------------------------------------



 



     “Base Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.
     “Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
     “Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
     “Borrower” means ProAssurance Corporation, a Delaware corporation, and its
successors and assigns.
     “Borrowing Base” is defined in Section 2.1.2(b).
     “Borrowing Base Certificate” is defined in Section 2.1.2(b).
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.8.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts or
money market accounts maintained in the ordinary course of business,
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$50,000,000 unless otherwise required by statutory requirements; provided in
each case that the same provides for payment of both principal and interest (and
not principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest, (v) shares of money market
mutual funds that are rated at least “AAAm” or “AAA-G” by S&P or “P-1” or better
by Moody’s and (vi) discount notes of U.S. government sponsored enterprises,
including Freddie Mac, Fannie Mae, the Federal Home Loan Banks and the Federal
Farm Credit Banks.
     “Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of the Borrower; or (ii) within any twelve-month period, occupation of a
majority of the seats (other than vacant seats) on the board of directors of the

3



--------------------------------------------------------------------------------



 



Borrower by Persons who were neither (x) nominated by the board of directors of
the Borrower nor (y) appointed by directors so nominated.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral” shall have the meaning set forth in the Security Agreement.
     “Collateral Documents” means, collectively, the Security Agreement, the
Securities Account Control Agreement, and any other security agreements, pledge
agreements or similar instruments, each in form and substance reasonably
acceptable to the Administrative Agent and delivered to the Administrative Agent
from time to time in connection with election of the Secured Borrowing Option
set forth in Section 2.1.2.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans to the Borrower in an aggregate amount not exceeding the amount set forth
on Schedule 1, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.3.2 or as otherwise modified from time
to time pursuant to the terms hereof.
     “Consolidated Funded Indebtedness” means at any time the aggregate amount
of the sum of Indebtedness as defined under clauses (i), (iv), (vii) and
(viii) of the definition thereof and Contingent Obligations with respect to such
Indebtedness, all calculated on a consolidated basis in accordance with GAAP.
     “Consolidated Indebtedness” means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such time, all as defined according to GAAP, but excluding accumulated
other comprehensive income.
     “Consolidated Total Capitalization” means at any time the sum of
Consolidated Indebtedness and Consolidated Net Worth, each calculated at such
time.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
     “Conversion/Continuation Notice” is defined in Section 2.9.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common

4



--------------------------------------------------------------------------------



 



control which, together with the Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.
     “Credit Extension” means the making of an Advance.
     “Current Extension Commitments” shall have the meaning set forth in
Section 2.22(c).
     “Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means, subject to Section 2.21(d), any Lender, as
determined by the Administrative Agent, that has (a) failed to fund any portion
of its Loans within two (2) Business Days of the date such portion is required
in the determination of the Administrative Agent to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Borrower, the Administrative
Agent or any Lender in writing that it does not intend to comply with its
funding obligations, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) failed, within two
(2) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
two (2) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a governmental authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender (subject to Section 2.21(d)) upon notification
of such determination by the Administrative Agent to the Borrower and the
Lenders.

5



--------------------------------------------------------------------------------



 



     “Department” means, as applicable, the insurance regulatory authority in
the State in which an Insurance Subsidiary is domiciled.
     “Dollar” and “$” means the lawful currency of the United States of America.
     “Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or

6



--------------------------------------------------------------------------------



 



Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurocurrency Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurocurrency Rate.
     “Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollar LIBOR appearing on Reuters
Screen LIBOR 01 Page as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, (i) if the Reuters Screen is not available to the Administrative
Agent for any reason, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollar LIBOR as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such British Bankers’ Association Interest Settlement Rate
is available to the Administrative Agent, the applicable Eurocurrency Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurocurrency Loan and having a maturity equal to such
Interest Period.
     “Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
     “Event of Default” is defined in Article VII.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent is incorporated or organized or
the jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Extended Termination Date” shall have the meaning set forth in
Section 2.22 (a).

7



--------------------------------------------------------------------------------



 



     “Extension” shall have the meaning set forth in Section 2.22(a).
     “Extension Amendments” shall have the meaning set forth in Section 2.22(e).
     “Extension Offer” shall have the meaning set forth in Section 2.22(a).
     “Facility Termination Date” means April 15, 2014 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (TBD) on
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied in a manner consistent with that used
in preparing the financial statements referred to in Section 5.4.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate
of interest permitted for that day by applicable federal or state law stated as
a rate per annum.
     “Holders of Secured Obligations” shall have the meaning set forth in the
Security Agreement.
     “Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property, (vi)
capitalized lease obligations, (vii) obligations of such Person as an account
party

8



--------------------------------------------------------------------------------



 



with respect to standby and commercial Letters of Credit, (viii) Contingent
Obligations of such Person and (ix) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.
     “Insurance Subsidiaries” means the Subsidiaries of the Borrower that are
regulated insurance companies.
     “Interest Period” means, with respect to a Eurocurrency Advance, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
     “Intermediary” shall have the meaning set forth in the Securities Account
Control Agreement.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities (including warrants or options
to purchase securities) owned by such Person; any deposit accounts and
certificate of deposit owned by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts owned by such
Person.
     “Investment Policy” means that certain Statement of Investment Policy and
Guidelines dated as of September 5, 2007 as in effect on the date hereof and
without giving effect to any amendments thereto.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof (in the case of
the Administrative Agent) or on its Administrative Questionnaire (in the case of
a Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

9



--------------------------------------------------------------------------------



 



     “License” is defined in Section 5.20.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
its commitment to lend set forth in Section 2.1 (or any conversion or
continuation thereof).
     “Loan Documents” means this Agreement, any note or notes executed by the
Borrower in connection with this Agreement and payable to a Lender, the
Collateral Documents and any other document or agreement, now or in the future,
executed by the Borrower for the benefit of the Administrative Agent or any
Lender in connection with this Agreement.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or the Lenders under the Loan Documents.
     “Material Indebtedness” means Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).
     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Minimum Extension Condition” shall have the meaning set forth in
Section 2.22(d).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “NAIC” shall mean the National Association of Insurance Commissioners, or
any successor organization.
     “Non-U.S. Lender” is defined in Section 3.5(d).
     “Note” is defined in Section 2.13.

10



--------------------------------------------------------------------------------



 



     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.
     “Other Taxes” is defined in Section 3.5(b).
     “Outstanding Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount of its Loans outstanding at such time.
     “Participants” is defined in Section 12.2.1.
     “Payment Date” means the last Business Day of each calendar quarter.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Acquisition” means any Acquisition made by the Borrower or any
of its Subsidiaries, provided that, (a) as of the date of the consummation of
such Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) if the Acquisition is financed in whole or in
part with funds advanced pursuant to this Agreement, such Acquisition is
consummated on a non-hostile basis pursuant to a negotiated acquisition
agreement that has been (if required by the governing documents of the seller or
entity to be acquired) approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition (excluding the exercise of appraisal rights) shall be
pending or threatened by any shareholder or director of the seller or entity to
be acquired, (c) the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s or a line of business incidental or
reasonably related thereto, (d) as of the date of the consummation of such
Acquisition, all material approvals required in connection therewith shall have
been obtained, and (e) the Borrower shall have furnished to the Administrative
Agent a certificate demonstrating in reasonable detail pro forma compliance with
the financial covenant contained in Section 6.19 for such period, in each case,
calculated as if such Acquisition, including the consideration therefor, had
been consummated on the first day of such period.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

11



--------------------------------------------------------------------------------



 



     “Prior Extension Commitments” shall have the meaning set forth in
Section 2.22(c).
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment, provided, however, if all of the
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (a) such Lender’s
Outstanding Credit Exposure at such time by (b) the Aggregate Outstanding Credit
Exposure at such time; and provided, further, that when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the Aggregate
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the Pro Rata
Shares shall be determined based upon the Commitments most recently in effect,
giving effect to any assignments.
     “Purchasers” is defined in Section 12.3.1.
     “Quarterly Statement” shall mean, as to any insurance company, a quarterly
statutory financial statement of such insurance company as required to be filed
with the applicable Department, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.
     “Quotation Date” means, in relation to any Interest Period for which an
interest rate is to be determined, two Business Days before the first day of
that period.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower or any
subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Register” is defined in Section 12.3.4.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

12



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
     “Reports” is defined in Section 9.6.
     “Required Lenders” means Lenders in the aggregate having greater than 50%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure.
     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.
     “SAP” shall mean, as to any insurance company, the statutory accounting
practices prescribed or permitted by the applicable Department.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Borrowing Option” is defined in Section 2.1.2(a).
     “Secured Obligations” shall have the meaning set forth in the Security
Agreement.
     “Securities Account Control Agreement” means that certain Notice to
Securities Intermediary and Control Agreement entered into as of the date hereof
among the Borrower, as Pledgor, the Administrative Agent, as Secured Party and
the Intermediary, as amended, restated or otherwise modified from time to time.

13



--------------------------------------------------------------------------------



 



     “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the Holders of Secured
Obligations, as amended, restated or otherwise modified from time to time.
     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
     “Stated Rate” is defined in Section 2.20.
     “Statutory Financial Statements” is defined in Section 5.4(ii).
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
     “Subsidiary Indebtedness” means (a) a Subsidiary’s obligations (other than
to the Borrower or another Subsidiary) for borrowed money that are evidenced by
bonds, debentures, notes or bank credit agreements, other than obligations in
respect of advances from a Federal Home Loan Bank or funding agreement backed
note programs and (b) guarantees by a Subsidiary of obligations for borrowed
money so evidenced of another Person (other than the Borrower or a Subsidiary).
     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries taken as a whole or
Property which is responsible for more than 10% of the Consolidated Net Income
of the Borrower and its Subsidiaries taken as a whole, in each case, as would be
shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).
     “Syndication Agent” means Wells Fargo Bank, National Association.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Transferee” is defined in Section 12.4.

14



--------------------------------------------------------------------------------



 



     “Type” means, with respect to any Advance, its nature as a Base Rate
Advance or a Eurocurrency Advance and with respect to any Loan, its nature as a
Base Rate Loan or a Eurocurrency Loan.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.
     “Unliquidated Obligations” shall have the meaning set forth in the Security
Agreement.
     “Unsecured Borrowing Option” is defined in Section 2.1.2(a).
     “U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which
100% of the beneficial ownership interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization of which 100% of the
beneficial ownership interests shall at the time be so owned or controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
THE CREDITS
     2.1. Commitment; Unsecured Borrowing Option; Secured Borrowing Option.
     2.1.1. Commitment. From and including the date of this Agreement and prior
to the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower in
Dollars, provided that, after giving effect to the making of each such Loan, the
amount of such Lender’s Outstanding Credit Exposure shall not exceed its
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date.
          2.1.2. Unsecured Borrowing Option; Secured Borrowing Option.
          (a) The Borrower may request Advances pursuant to either the secured
borrowing option (“Secured Borrowing Option”) or the unsecured borrowing option
(“Unsecured Borrowing Option”). If the Advance requested by the Borrower is made
choosing the Unsecured Borrowing Option, the Applicable Margin applicable to the
Loans made pursuant to such

15



--------------------------------------------------------------------------------



 



Advance shall in the case of Eurocurrency Advances be the Unsecured Eurocurrency
Rate as provided in the Pricing Schedule until the end of the applicable
Interest Period, and in the case of a Base Rate Advance shall be the Unsecured
Base Rate until the Loans made pursuant to such Advance have been repaid. Once
an Advance is made pursuant to the Secured Borrowing Option or the Unsecured
Borrowing Option, such Advance shall remain subject to such option until such
time as such Advance is repaid in full. If the Borrower requests Advances
pursuant to the Secured Borrowing Option, the Applicable Margins with respect to
the Loans made pursuant to such Advance shall in the case of Eurocurrency
Advances be the Secured Eurocurrency Rate as provided in the Pricing Schedule
until the end of the applicable Interest Period and in the case of Base Rate
Advances shall be the Secured Base Rate as provided in the Pricing Schedule.
          (b) Before the Borrower may deliver a Borrowing Notice requesting a
Borrowing pursuant to the Secured Borrowing Option, the Borrower shall have
delivered Collateral to the account subject to the Securities Account Control
Agreement in a manner satisfactory to the Administrative Agent, the
Administrative Agent shall have a valid, perfected, first priority Lien with
respect to such Collateral as contemplated by the Security Agreement and the
Securities Account Control Agreement, and the Administrative Agent shall have
received a satisfactory Borrowing Base Certificate, dated as of a recent date,
with respect to such Collateral. Such Collateral shall be discounted by the
applicable advance rate percentages prescribed below, and the aggregate value of
such Collateral, as discounted by the below advance rate percentages, shall be
the “Borrowing Base”. The Borrowing Base at any time shall be determined by
reference to the most recent certificate, signed and certified as accurate and
complete by an Authorized Officer of the borrower, in substantially the form of
Exhibit I, or another form which is acceptable to the Administrative Agent (the
“Borrowing Base Certificate”). The Borrower shall deliver the Borrowing Base
Certificate to the Administrative Agent and each Lender within five (5) days of
the end of each calendar month during the period in which Loans made pursuant to
the Secured Borrowing Option remain outstanding.

16



--------------------------------------------------------------------------------



 



          Type of Collateral   Advance Rate
Cash
    100 %
U.S. Bank certificates of deposit and money market mutual funds
    100 %
Commercial Paper (A1 and P1 or better), excluding U.S. Bank Commercial Paper
    80 %
U.S. government bills, notes and GSEs, including Agency MBS:
       
• Maturity < 5 years
    80 %
• Maturity 5 — 10 years
    70 %
High Grade Corporate or Municipal Bonds (Rated BBB and Baa2 or better)
       
• Maturity < 5 years
    60 %
• Maturity 5 — 10 years
    50 %
Ratings exclusive of any wrap
       

          (c) For the avoidance of doubt, Borrowings pursuant to the Unsecured
Borrowing Option and the Secured Borrowing Option shall be permitted to be
outstanding simultaneously. Each Advance hereunder shall consist of Loans made
from the several Lenders ratably according to their Pro Rata Shares, regardless
of whether such Advance is made pursuant to the Unsecured Borrowing Option or
the Secured Borrowing Option.
          (d) The amount of any Advance requested pursuant to the Secured
Borrowing Option cannot exceed the value of the Borrowing Base available with
respect to such Advance at such time, and at no time during the period that a
Borrowing pursuant to the Secured Borrowing Option is outstanding shall the
amount of such Borrowing exceed the value of the Borrowing Base. In the event
and on such occasion that any portion of the Aggregate Outstanding Credit
Exposure attributable to Advances made pursuant to the Secured Borrowing Option
exceeds the value of the Borrowing Base, the Borrower shall, within three
(3) days, either prepay the Loans in an aggregate amount equal to such excess or
post additional Collateral of a value equal to the amount of such excess to the
account subject to the Securities Account Control Agreement. In the event the
Borrower permanently reduces the Aggregate Commitment in whole or in part
pursuant to Section 2.7, any portion of such Aggregate Commitment attributable
to Advances made pursuant to the Secured Borrowing Option may not be reduced
below the value of the Borrowing Base for such Advances.
          (e) Any payments made hereunder prior to an Event of Default shall be
applied to Loans made pursuant to the Unsecured Borrowing Option or the Secured
Borrowing

17



--------------------------------------------------------------------------------



 



Option in the Borrower’s discretion. After the exercise of remedies provided for
in Section 8.1 (or after the Obligations have automatically become immediately
due and payable as set forth in the first sentence of Section 8.1(i)), any
proceeds of the Collateral received by the Administrative Agent shall be applied
first to payment of accrued and unpaid principal and interest on the Loans made
pursuant to the Secured Borrowing Option ratably among the Lenders, and any
remaining proceeds of the Collateral after repayment of such Loans in full shall
be applied pursuant to Section 8.2. All other amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent pursuant to Section 8.2, with the understanding that with
respect to principal and interest on Loans, such amounts shall be applied first
to Loans made pursuant to the Unsecured Borrowing Option.
     2.2. Required Payments; Termination. If at any time the amount of the
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrower shall immediately make a payment on the Obligations sufficient to
eliminate such excess. The Aggregate Outstanding Credit Exposure and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.
     2.3. Ratable Loans; Types of Advances. Each Advance hereunder shall consist
of Loans made from the several Lenders ratably according to their Pro Rata
Shares. The Advances may be Base Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.
     2.4. Increase Option. The Borrower may from time to time elect to increase
the Commitments in minimum increments of $5,000,000 (or such lower amount as the
Borrower and the Administrative Agent agree upon), no more than two (2) times
during the term of this Agreement, so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $25,000,000. The Borrower may
arrange for any such increase to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Commitment, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments or extend Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the reasonable approval of the Borrower and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit F hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit G hereto. No consent
of any Lender (other than the Lenders participating in the increase) shall be
required for any increase in Commitments pursuant to this Section 2.4. Increases
and new Commitments created pursuant to this Section 2.4 shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in paragraphs (i) and (ii) of Section 4.2
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect for the Borrower dated
such date and executed by an Authorized Officer of the Borrower and (B) the
Borrower shall be in compliance (on a pro forma basis reasonably acceptable to
the Administrative Agent) with the

18



--------------------------------------------------------------------------------



 



covenants contained in Section 6.19 and (ii) the Administrative Agent shall have
received documents consistent with those delivered on the date hereof as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase. On the effective date of any increase in the
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Loans of all the Lenders to equal its
Pro Rata Share of such outstanding Loans, and (ii) the Borrower shall be deemed
to have repaid and reborrowed all outstanding Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Loans, with related Interest Periods if applicable, specified in a notice signed
by an Authorized Officer and delivered by the Borrower, in accordance with the
requirements of Section 2.8). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 3.4 if the deemed payment occurs other than on the last
day of the related Interest Periods.
     2.5. Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a commitment fee
at a per annum rate equal to the Applicable Fee Rate on the average daily
Available Aggregate Commitment from the date hereof to and including the
Facility Termination Date, payable in arrears on each Payment Date hereafter and
on the Facility Termination Date.
     2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $10,000,000 and incremental amounts in integral multiples
of $1,000,000, and each Base Rate Advance shall be in the minimum amount of
$5,000,000 and incremental amounts in integral multiples of $1,000,000,
provided, however, that any Base Rate Advance may be in the amount of the
Available Aggregate Commitment.
     2.7. Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $10,000,000, upon at least
three Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances, or, in a minimum
aggregate amount of $5,000,000, any portion of the outstanding Base Rate
Advances upon same day notice to the Administrative Agent. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $10,000,000, any
portion of the outstanding Eurocurrency Advances upon three Business Days’ prior
written notice to the Administrative Agent.

19



--------------------------------------------------------------------------------



 



     2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period applicable thereto from time to time. Subject to
Section 2.1.2(b), the Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit D (a “Borrowing Notice”) not later than 10:00 a.m.
(Eastern Standard Time) on the Borrowing Date of each Base Rate Advance, three
Business Days before the Borrowing Date for each Eurocurrency Advance in
Dollars, specifying:

  (i)   the Borrowing Date, which shall be a Business Day, of such Advance,    
(ii)   the aggregate amount of such Advance,     (iii)   the Type of Advance
selected,     (iv)   whether such Advance shall be made pursuant to the
Unsecured Borrowing Option or the Secured Borrowing Option, and     (v)   in the
case of each Eurocurrency Advance and the Interest Period applicable thereto.

Not later than noon (Eastern Standard Time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
     2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances shall continue as Base Rate Advances unless
and until such Base Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Base Rate Advance unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance into a Eurocurrency Advance. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Base Rate Advance into a Eurocurrency Advance, conversion
of a Eurocurrency Advance to a Base Rate Advance, or continuation of a
Eurocurrency Advance not later than 10:00 a.m. (Eastern Standard Time) at least
three Business Days prior to the date of the requested conversion or
continuation, specifying:

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,     (ii)   the amount and Type of the Advance which is to be
converted or continued, and

20



--------------------------------------------------------------------------------



 



  (iii)   the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than ten Interest Periods in effect hereunder.
     2.10. Interest Rates. Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurocurrency Advance
into a Base Rate Advance pursuant to Section 2.9, to but excluding the date it
becomes due or is converted into a Eurocurrency Advance pursuant to Section 2.9
hereof, at a rate per annum equal to the Base Rate for such day. Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under
Sections 2.8 and 2.9 and the Pricing Schedule. No Interest Period may end after
the Facility Termination Date.
     2.11. Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurocurrency Advance. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each Base Rate Advance shall bear interest at
a rate per annum equal to the Base Rate in effect from time to time plus 2% per
annum, provided that, during the continuance of an Event of Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Administrative Agent or any Lender. After an Event of Default
has been cured or waived, the interest rate applicable to Advances shall revert
to the rates applicable prior to the occurrence of an Event of Default.
     2.12. Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made.
All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by noon (Eastern Standard
Time) on the date when due and shall (except as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the

21



--------------------------------------------------------------------------------



 



Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with U.S. Bank for
each payment of principal, interest and fees as it becomes due hereunder.
     2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
          (b) The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
          (d) Any Lender may request that its Loans be evidenced by a promissory
note representing its Loans substantially in the form of Exhibit E (each a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note payable to the order of such Lender in a form supplied by the
Administrative Agent. The Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in clauses (b) (i) and (ii) above.
     2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within 10 days after discovery by any party to this Agreement.

22



--------------------------------------------------------------------------------



 



     2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance shall be payable on each Payment Date, commencing with
the first such Payment Date to occur after the date hereof and at maturity.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest on all Advances and fees shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (local time) at the place of payment.
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day.
     2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
     2.17. Lending Installations. Each Lender may book its Advances at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
     2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

23



--------------------------------------------------------------------------------



 



     2.19. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan or declines to approve an
amendment or waiver recommended by the Administrative Agent or otherwise becomes
a Defaulting Lender (any Lender so affected an “Affected Lender”), the Borrower
may elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.
     2.20. Limitation of Interest. The Borrower, the Administrative Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.20 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.20, even if
such provision declares that it controls. As used in this Section 2.20, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately

24



--------------------------------------------------------------------------------



 



preceding sentence shall again automatically operate to limit the interest
accrual rate. The daily interest rates to be used in calculating interest at the
Highest Lawful Rate shall be determined by dividing the applicable Highest
Lawful Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Agreement or in any other Loan Document which directly or indirectly relate to
interest shall ever be construed without reference to this Section 2.20, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate. If the term of
any Obligation is shortened by reason of acceleration of maturity as a result of
any Event of Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason any Lender at any
time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the Highest
Lawful Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.
     2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5;
          (b) the Commitment and Outstanding Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder; and
          (c) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.19) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (iv) fourth, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (v) fifth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of

25



--------------------------------------------------------------------------------



 



such Lenders to the Aggregate Outstanding Exposure equals such ratio immediately
prior to the Defaulting Lender’s failure to fund any portion of any Loans and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is a prepayment of the
principal amount of any Loans, such payment shall be applied solely to prepay
the Loans of all Lenders that are not Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans owed to, any Defaulting Lender.
          (d) In the event that the Administrative Agent and the Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold the Loans in
accordance with its Pro Rata Share.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
     2.22. Extensions of Commitments.
          (a) The Borrower may from time to time, pursuant to the provisions of
this Section 2.22, agree with one or more Lenders holding Commitments to extend
the termination date, and otherwise modify the terms of such Commitments or any
portion thereof (including, without limitation, by increasing the interest rate
or fees payable in respect of such Commitments or any portion thereof) (each
such modification, an “Extension”) pursuant to one or more written offers (each,
an “Extension Offer”) made from time to time by the Borrower to all Lenders, in
each case on a pro rata basis (based on their respective Pro Rata Shares) and on
the same terms to each such Lender. In connection with each Extension, the
Borrower will provide notification to the Administrative Agent (for distribution
to the Banks), no later than 30 days prior to the Facility Termination Date of
the requested new termination date for the extended Commitments (each an
“Extended Termination Date”) and the due date for Lender responses. In
connection with any Extension, each Lender wishing to participate in such
Extension shall, prior to such due date, provide the Administrative Agent with a
written notice thereof in a form reasonably satisfactory to the Administrative
Agent. Any Lender that does not respond to an Extension Offer by the applicable
due date shall be deemed to have rejected such Extension. For the avoidance of
doubt, the Commitments of any Lender so rejecting such Extension shall be
terminated as of the Facility Termination Date, and all Obligations owing
thereto shall be due and payable on the Facility Termination Date.
          (b) Each Extension shall be subject to the following:

  (i)   no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;     (ii)   except as to interest rates, fees and termination date,
the Commitment of any Lender extended pursuant to any Extension shall have the
same terms as the Commitments of the Banks that did not agree to the Extension
Offer;

26



--------------------------------------------------------------------------------



 



  (iii)   the final termination date of the Commitments to be extended pursuant
to an Extension shall be later than the final termination date of the
Commitments of the Banks that did not agree to the Extension Offer;     (iv)  
if the aggregate amount of Commitments in respect of which Lenders shall have
accepted an Extension Offer exceeds the maximum aggregate amount of Commitments
offered to be extended by the Borrower pursuant to the relevant Extension Offer,
then such Commitments shall be extended ratably up to such maximum amount based
on the relative Commitments of the Lenders that accepted such Extension Offer;  
  (v)   all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;     (vi)   any applicable Minimum Extension Condition
shall be satisfied; and     (vii)   no Extension shall become effective unless,
on the proposed effective date of such Extension, the conditions set forth in
Section 4.2 shall be satisfied (with all references in such Section to a request
for a Loan being deemed to be references to the Extension on the applicable date
of such Extension), and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of such Extension and
executed by an Authorized Officer of the Borrower.

          (c) If at the time any Extension of Commitments (as so extended,
“Current Extension Commitments”) becomes effective, there will be Commitments or
Loans attributable to a prior Extension that will remain outstanding
(collectively, the “Prior Extension Commitments”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased so that it equals the interest rate spread applicable to the
Current Extension Commitments (calculated as provided above).
          (d) The consummation and effectiveness of any Extension will be
subject to a condition set forth in the relevant Extension Offer (a “Minimum
Extension Condition”) that a minimum amount be agreed to by the Lenders subject
to such Extension (to be determined in the Borrower’s discretion and specified
in the relevant Extension Offer, but in no event less than $25,000,000, unless
another amount is agreed to by the Administrative Agent). For the avoidance of
doubt, it is understood and agreed that the provisions of Section 11.2 will not
apply to Extensions of Commitments pursuant to Extension Offers made pursuant to
and in accordance with the provisions of this Section 2.22, including to any
payment of interest or fees in respect of any Commitments or Loans that have
been extended or made pursuant to an Extension at a rate or rates different from
those paid or payable in respect of Commitments or Loans of Lenders that did not
extend their Commitments, in each case as is set forth in the relevant Extension
Offer.

27



--------------------------------------------------------------------------------



 



          (e) The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments (collectively, “Extension Amendments”) to this
Agreement and the other Loan Documents as may be necessary in order to establish
new classes of Commitments and Loans created pursuant to an Extension, in each
case on terms consistent with this Section 2.22. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.22 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions received
from such Required Lenders and shall also be entitled to refrain from entering
into such amendments with the Borrower unless and until it shall have received
such advice or concurrence; provided, however, that whether or not there has
been a request by the Administrative Agent for any such advice or concurrence,
all such Extension Amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding on the Lenders. Without limiting
the foregoing, in connection with any Extension, the Borrower and any Subsidiary
shall execute such agreements, confirmations or other documentation as the
Administrative Agent shall reasonably request to accomplish the purposes of this
Section 2.22.
          (f) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.22.
ARTICLE III
YIELD PROTECTION; TAXES
     3.1. Yield Protection. If, on or after the date of this Agreement, any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) is adopted, or any change is
made in the interpretation, promulgation, implementation or administration
thereof by any governmental or quasi-governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof,
including, notwithstanding the foregoing, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith, regardless of the date enacted, adopted or issued, or
compliance by any Lender or applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
     (a) subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurocurrency Loans, or
     (b) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending

28



--------------------------------------------------------------------------------



 



Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Advances), or
     (c) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurocurrency Loans or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its
Eurocurrency Loans or requires any Lender or any applicable Lending Installation
to make any payment calculated by reference to the amount of Eurocurrency Loans
held or interest received by it, by an amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Eurocurrency Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation, as the case may be, in connection
with such Eurocurrency Loans or Commitment, then, within 15 days of demand by
such Lender, the Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received.
     Failure or delay on the part of any Lender to demand compensation pursuant
to this section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the change in law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the change in law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     3.2. Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender, or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Outstanding
Credit Exposure or its Commitment to make Loans, as the case may be, hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. Notwithstanding the foregoing, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith shall be
deemed to be a Change regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the

29



--------------------------------------------------------------------------------



 



United States financial regulatory authorities shall be deemed to be a Change
regardless of the date adopted, issued, promulgated or implemented. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
     Failure or delay on the part of any Lender to demand compensation pursuant
to this section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this section for any increased capital
requirements incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change giving rise to such increased capital
requirements and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change giving rise to such increased capital
requirements is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof
     3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances are not available
to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest rate applicable to
Eurocurrency Advances is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances and
require any affected Eurocurrency Advances to be repaid or converted to Base
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.
     3.4. Funding Indemnification. If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for such
Lender’s costs, expenses and Interest Differential (as determined by such
Lender) incurred as a result of such prepayment. The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss incurred by the Lender resulting from prepayment, calculated as the
difference between the amount of interest such Lender would have earned (from
the investments in money markets as of the Borrowing Date of such Advance) had
prepayment not occurred and the interest such Lender will actually earn (from
like investments in money markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment. Because of the short-term nature
of this facility, Borrower agrees that Interest Differential shall not be
discounted to its present value.
     3.5. Taxes.
     (a) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after

30



--------------------------------------------------------------------------------



 



making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (b) the Borrower shall make such deductions,
(c) the Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.
     (b) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
     (c) The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent or such Lender makes demand therefor pursuant to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue Form
W-8 or W-9, as the case may be, and certify that it is entitled to an exemption
from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall provide evidence that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

31



--------------------------------------------------------------------------------



 



     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.
     3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency

32



--------------------------------------------------------------------------------



 



Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1. Initial Credit Extension. The Lenders shall not be required to make
the initial Credit Extension hereunder unless each of the following conditions
is satisfied:

  (i)   The Administrative Agent shall have received executed counterparts of
each of this Agreement, the Security Agreement and the Securities Account
Control Agreement.     (ii)   The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower, stating that
on the date of the initial Credit Extension (1) no Default or Event of Default
has occurred and is continuing and (2) the representations and warranties
contained in Article V are (x) with respect to any representations or warranties
that contain a materiality qualifier, true and correct in all respects and
(y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of such
date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.     (iii)   The
Administrative Agent shall have received a written opinion of the Borrower’s
counsel (which may include local counsel and in-house counsel), addressed to the
Lenders substantially covering the opinions set forth in Exhibit A.     (iv)  
The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.  
  (v)   The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower, the authorization of the transactions contemplated hereby and any
other legal matters relating to the Borrower, the Loan Documents or the
transactions contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit H.     (vi)   The Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the date hereof, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

33



--------------------------------------------------------------------------------



 



  (vii)   There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, since December 31, 2010 or (y) in the
facts and information regarding such entities as represented by such entities to
date.     (viii)   The Administrative Agent shall have received all
governmental, equity holder and third party consents and approvals necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the Borrower and its Subsidiaries, taken as a whole, and no law or regulation
shall be applicable which in the reasonable judgment of the Administrative Agent
could have such effect.     (ix)   No action, suit, investigation or proceeding
is pending or, to the knowledge of the Borrower, threatened in any court or
before any arbitrator or governmental authority that would reasonably be
expected to result in a Material Adverse Effect.     (x)   The Administrative
Agent shall have received: (i) such information as the Administrative Agent may
reasonably request to confirm the tax, legal, and business assumptions made in
such pro forma financial statements, (ii) unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
December 31, 2010, and (iii) audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31, 2008,
December 31, 2009 and December 31, 2010.     (xi)   The Administrative Agent
shall have received the results of a recent lien search in the jurisdiction in
which the Borrower is organized, and such search shall reveal no liens on any of
the assets of the Borrower except for liens permitted by Section 6.16 or
discharged on or prior to the date hereof pursuant to a payoff letter or other
documentation satisfactory to the Administrative Agent.

     4.2. Each Credit Extension. The Lenders shall not be required to make any
Credit Extension unless on the applicable Borrowing Date:

  (i)   There exists no Default or Event of Default, nor would a Default or
Event of Default result from such Credit Extension.     (ii)   The
representations and warranties contained in Article V are (x) with respect to
any representations or warranties that contain a materiality qualifier, true and
correct in all respects and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

34



--------------------------------------------------------------------------------



 



     Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 4.2(i) and (ii) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:
     5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. Each of the Insurance Subsidiaries of the
Borrower is duly licensed as an insurer under the insurance laws and regulations
of its state of domicile; and each of such Insurance Subsidiaries has filed with
the appropriate insurance regulatory authorities all reports, documents and
other information required to be filed under the applicable state insurance
laws, respectively, except as to filings the failure of which to make would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.2. Authorization and Validity. The Borrower has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
     5.3. No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, by-laws, or other management agreement, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the

35



--------------------------------------------------------------------------------



 



Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
     5.4. Financial Statements. (i) The most recent audited consolidated
financial statements of the Borrower and its Subsidiaries, and their unaudited
quarterly consolidated financial statements delivered to the Lenders were
prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.
     (ii) The most recent Annual Statements, Annual Audited Statements and each
of the Quarterly Statements since the most recent Annual Statement, as the case
may be, of each of the Insurance Subsidiaries of the Borrower including, without
limitation, the provisions made therein for investments and the valuation
thereof, reserves, policy and contract claims and statutory liabilities, in each
case as filed with the appropriate Department and delivered to each Lender
(collectively, the “Statutory Financial Statements”), have been prepared in
accordance with SAP applied on a consistent basis. Each such Statutory Financial
Statement was in compliance in all material respects with applicable law when
filed. The Statutory Financial Statements fairly present the financial
condition, the results of operations, changes in equity and changes in financial
position of each of the Insurance Subsidiaries as of and for the respective
dates and periods indicated therein in accordance with SAP applied on a
consistent basis. Except for liabilities and obligations, including, without
limitation, reserves, policy and contract claims and statutory liabilities (all
of which have been computed in accordance with SAP), disclosed or provided for
in the Statutory Financial Statements, each of the Insurance Subsidiaries did
not have, as of the respective dates of each of such financial statements any
liabilities or obligations (whether absolute or contingent and whether due or to
become due) which, in conformity with SAP, applied on a consistent basis, would
have been required to be or should be disclosed or provided for in such
financial statements.
     5.5. Material Adverse Change. Since the date of the most recent audited
financial statements delivered to the Administrative Agent there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
     5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed by
them and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
     5.7. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or

36



--------------------------------------------------------------------------------



 



delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.
     5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. Schedule 5.8 also contains an accurate list of all
Subsidiaries of the Borrower which are Insurance Subsidiaries as of the date of
this Agreement. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
     5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
     5.10. Accuracy of Information. No information, exhibit or report furnished
by the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
     5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.
     5.12. Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
     5.13. Compliance With Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property.
     5.14. Ownership of Properties. Except as set forth on Schedule 5.14, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.16, to all of the
Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.

37



--------------------------------------------------------------------------------



 



     5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
     5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
     5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
     5.18. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is consistent with sound business practice.
     5.19. No Default. No Default or Event of Default has occurred and is
continuing.
     5.20. Insurance Licenses. No license (including, without limitation, a
license or certificate of authority from an insurance department), permit or
authorization to transact insurance and reinsurance business (a “License”) held
by any of the Insurance Subsidiaries, the loss of which could reasonably be
expected to have a Material Adverse Effect, is the subject of a proceeding for
suspension or revocation or any similar proceedings and, to the best knowledge
of the Borrower, there is no sustainable basis for such a suspension or
revocation and no such suspension or revocation is threatened by any state
insurance department.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

38



--------------------------------------------------------------------------------



 



     6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:

  (i)   Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to the Required Lenders in the exercise of their commercially
reasonable judgment, prepared in accordance with GAAP on a consolidated for
itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by any management letter prepared by said
accountants.     (ii)   Within 45 days after the close of the first three
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Section 6.19) and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter.     (iii)   As soon as
available, but in any event within sixty (60) days after the beginning of each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and funds flow statement)
of the Borrower for such fiscal year     (iv)   Together with the financial
statements required under Sections 6.1(i) and (ii), a compliance certificate in
substantially the form of Exhibit B signed by its chief financial officer
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof.     (v)   As
soon as possible, but in any event within sixty (60) days after the end of each
calendar year a copy of the Annual Statement of each Insurance Subsidiary for
such year prepared in accordance with SAP.     (vi)   As soon as possible, but
in any event within one hundred and eighty (180) days after the end of each
calendar year a copy of the Annual Audited Statement of each Insurance
Subsidiary for such year prepared in accordance with SAP.     (vii)   As soon as
possible, but in any event within forty-five (45) days after the end of each
calendar quarter, a copy of the Quarterly Statement of each Insurance Subsidiary
for such quarter prepared in accordance with SAP.     (viii)   Promptly upon the
furnishing thereof to the shareholders of the Borrower, copies of all financial
statements, reports and proxy statements so furnished.

39



--------------------------------------------------------------------------------



 



  (ix)   Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.    
(x)   Within ten (10) Business Days of such notice, notice of actual suspension,
termination or revocation of any License or material restriction thereon of any
Insurance Subsidiary by any Department or other Governmental Authority that can
reasonable be expected to have a Material Adverse Effect.     (xi)   Within ten
(10) Business Days of such notice, notice of any pending or threatened
investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Department or other Governmental Authority
concerning the business, practices or operations of any Insurance Subsidiary
including any agent or managing general agent thereof, which could reasonably be
expected to have a Material Adverse Effect.     (xii)   Promptly, upon knowledge
of the Borrower, notice of any actual material changes in any Applicable
Insurance Code which could reasonably be expected to cause a Material Adverse
Change.     (xiii)   Promptly, and in any event within ten (10) days of receipt,
any revenue agent’s reports or statutory notices of deficiency related to the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.     (xiv)   Such other information (including
non-financial information and environmental reports) as the Administrative Agent
or any Lender may from time to time reasonably request.

     If any information which is required to be furnished to the Lenders under
this Section 6.1 is required by law or regulation to be filed by the Borrower
with a government body on an earlier date, then the information required
hereunder shall be furnished to the Lenders within two (2) Business Days of such
earlier date.
     Any financial statement, report or proxy required to be furnished pursuant
to Section 6.1(i), Section 6.1(ii), Section 6.1(viii) or Section 6.1(ix) shall
be deemed to have been furnished on the date on which the Lenders receive notice
that the Borrower has filed such financial statement with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided
that the Borrower shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the Lenders).
Notwithstanding the foregoing, the Borrower shall deliver paper copies of any
such financial statement to the Administrative Agent if the Administrative Agent
requests the Borrower to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.
     6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for working capital, capital
expenditures, share repurchases

40



--------------------------------------------------------------------------------



 



and other lawful corporate purposes. The Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances to purchase or carry
any “margin stock” (as defined in Regulation U).
     6.3. Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within three (3) days after an officer of the
Borrower obtains knowledge thereof, of the occurrence of any of the following:

  (i)   any Default or Event of Default;     (ii)   the filing or commencement
of any action, suit or proceeding by or before any arbitrator or governmental
authority (including pursuant to any applicable Environmental Laws) against or
affecting the Borrower or any Affiliate thereof that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;     (iii)  
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect;     (iv)   any material change in accounting policies of, or
financial reporting practices by, the Borrower or any Subsidiary; and     (v)  
any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

     Each notice delivered under this Section shall be accompanied by a
statement of an officer of the Borrower setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.
     6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.
     6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP.
     6.6. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such

41



--------------------------------------------------------------------------------



 



amounts and covering such risks as is consistent with sound business practice,
and the Borrower will furnish to any Lender upon request full information as to
the insurance carried.
     6.7. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each Subsidiary to, (i) comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws and (ii) perform in all material respects its
obligations under material agreements to which it is a party.
     6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
     6.9. Books and Records; Inspection. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate.
     6.10. Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
     6.11. Subsidiary Indebtedness. The Borrower will not permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except Subsidiary
Indebtedness, provided that the aggregate amount of such Subsidiary Indebtedness
does not exceed $30,000,000 at any time outstanding.
     6.12. Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge into the Borrower or a Wholly-Owned Subsidiary and so long as no Default
has occurred and is continuing or would occur after giving effect thereto and so
long as after giving effect thereto, the Borrower shall be in pro forma
compliance with the requirements of this Agreement, the Borrower and its
Subsidiaries may make an Acquisition, through merger, consolidation, or purchase
of all or substantially all of the assets or capital stock of a Person provided
in the case of any such merger or consolidation of the Borrower, the Borrower
shall be the surviving entity.

42



--------------------------------------------------------------------------------



 



     6.13. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

  (i)   Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.     (ii)   The sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are applied with reasonable
promptness to the purchase price of such replacement equipment; and     (iii)  
Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

     6.14. Investments. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments, except:

  (i)   Cash Equivalent Investments.     (ii)   Investments constituting
Permitted Acquisitions.     (iii)   Travel advances to management personnel and
employees in the ordinary course of business.     (iv)   With respect to the
Borrower or each Insurance Subsidiary, investments in compliance with the
Borrower’s Investment Policy and the applicable insurance regulations of the
state of domicile of such Insurance Subsidiary or with the approval of the
applicable Department.     (v)   Other Investments, provided that the aggregate
amount of such other Investments does not exceed $50,000,000 at any time
outstanding (provided that nothing herein shall prohibit or limit any investment
made in compliance with the Borrower’s Investment Policy).

     6.15. Acquisitions. The Borrower will not, nor will it permit any
Subsidiary, to make any Acquisition other than a Permitted Acquisition.
     6.16. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and

43



--------------------------------------------------------------------------------



 



      for which adequate reserves in accordance with GAAP shall have been set
aside on its books.     (ii)   Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
60 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.     (iii)   Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.     (iv)   Utility
easements, building restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character and which do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Borrower or its Subsidiaries.     (v)   Liens arising solely by virtue of
any statutory or common law provision relating to bankers’ liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a creditor depository institution; provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restriction against access by Borrower or a Subsidiary in excess of those set
forth by regulations promulgated by the Board of Governors of the Federal
Reserve, and (ii) such deposit account is not intended by the Borrower or any
Subsidiary to provide collateral to the depository institution.     (vi)   Liens
existing on the date hereof and described in Schedule 6.16.     (vii)   Liens on
Property acquired in a Permitted Acquisition, provided that such Liens extend
only to the Property so acquired and were not created in contemplation of such
acquisition.     (viii)   Liens consisting of deposits made by any Subsidiary of
the borrower (other than a non-insurance Subsidiary) with the insurance
regulatory authority in its jurisdiction of domicile or other statutory Liens or
Liens or claims imposed or required by applicable insurance law or regulation
against the assets of such Subsidiary, in each case in favor of all
policyholders of such Subsidiary and in the ordinary course of such Subsidiary’s
business.     (ix)   Liens securing advances from a Federal Home Loan Bank.    
(x)   other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in this clause (x) at any time does not
exceed $25,000,000 at any time outstanding.

44



--------------------------------------------------------------------------------



 



     6.17. Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
     6.18. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary, and (ii) the Borrower may declare and pay dividends on
its capital stock provided that no Default or Event of Default shall exist
before or after giving effect to such dividends or be created as a result
thereof.
     6.19. Financial Covenants.
     6.19.1. Leverage Ratio. The Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters, of (i) Consolidated Funded
Indebtedness to (ii) Consolidated Total Capitalization to be greater than 0.35
to 1.0.
     6.19.2. Minimum Net Worth. The Borrower will at all times maintain
Consolidated Net Worth of not less than he sum of (i) 75% of Consolidated Net
Worth at December 31, 2010 plus (ii) 50% of Consolidated Net Income earned in
each fiscal quarter if positive beginning with the quarter ending March 31, 2011
plus (iii) 100% of the net cash proceeds resulting from the issuance of capital
stock of the Borrower.
     6.20. Other Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any agreement containing any provision which
(a) would be violated or breached by the performance of its obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith, (b) prohibits or restricts the creation or
assumption of any Lien (other than Liens permitted by Section 6.16) upon its
properties, revenues or assets (whether now owned or hereafter acquired) as
security for the Obligations hereunder, (c) prohibits or restricts the ability
of any of its Subsidiaries to make dividends or advances or payments to the
Borrower, or (d) constitutes an agreement to a limitation or restriction of the
type described in clauses (a) through (c) with respect to any other
Indebtedness.
     6.21. Ownership of Insurance Subsidiaries. The Borrower will not cease to
own, directly or indirectly, free and clear of all Liens, 100% of the
outstanding shares of voting stock of the Insurance Subsidiaries owned, directly
or indirectly, by the Borrower as of the date of this Agreement.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
an Event of Default:

45



--------------------------------------------------------------------------------



 



     7.1. Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made or
confirmed.
     7.2. Nonpayment of (i) principal of any Loan when due or (ii) interest upon
any Loan or of any commitment fee or other obligations under any of the Loan
Documents within five days after the same becomes due.
     7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.3, 6.11, 6.12, 6.13, 6.15, 6.16, 6.17, 6.18, 6.19 or 6.21.
     7.4. The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement which is not remedied within 30 days after the
Borrower becomes aware of any such breach.
     7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
     7.6. The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
     7.7. Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the

46



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries or any Substantial Portion of its Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Borrower or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 30
consecutive days.
     7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
     7.9. The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
     7.10. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.
     7.11. Nonpayment by the Borrower or any Subsidiary of any obligation under
a Rate Management Transaction when due or the breach by the Borrower or any
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto.
     7.12. Any Change in Control shall occur.
     7.13. The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
     7.14. Any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or the Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document to which
it is a party.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1. Acceleration; Remedies. (i) If any Event of Default described in
Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder

47



--------------------------------------------------------------------------------



 



shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Event of Default occurs, the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make Loans hereunder or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.
     (ii) Upon the occurrence and during the continuation of any other Event of
Default, the Administrative Agent may, subject to the direction of the Required
Lenders, exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.
     8.2. Application of Funds. Subject to Section 2.1.2, after the exercise of
remedies provided for in Section 8.1 (or after the Obligations have
automatically become immediately due and payable as set forth in the first
sentence of Section 8.1(i)), any amounts received by the Administrative Agent on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     8.2.1. First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
     8.2.2. Second, to payment of fees, indemnities and other amounts (other
than principal, interest and Commitment Fees) payable to the Lenders (including
fees, charges and disbursements of counsel to the respective Lenders as required
by Section 9.6 and amounts payable under Article III);
     8.2.3 Third, to payment of accrued and unpaid Commitment Fees and interest
on the Loans ratably among the Lenders in proportion to the respective amounts
described in this Section 8.2.3 payable to them;
     8.2.4. Fourth, to payment of the unpaid principal of the Loans ratably
among the Lenders in proportion to their Pro Rata Shares;
     8.2.5. Fifth, to payment of all other Obligations ratably among the
Lenders; and
     8.2.6. Last, the balance, if any, to the Borrower or as otherwise required
by Law.
     8.3. Amendments. Subject to the provisions of this Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Event of Default hereunder; provided, however, that no such
supplemental agreement shall:

48



--------------------------------------------------------------------------------



 



  (i)   without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan to a date after the Facility Termination Date or
postpone any regularly scheduled payment of principal of any Loan or forgive all
or any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest or fees thereon or increase the amount of the
Commitment of any Lender hereunder.     (ii)   without the consent of all of the
Lenders, reduce the percentage specified in the definition of Required Lenders.
    (iii)   without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3 or Section 11.2.     (iv)   without the consent of all of the
Lenders, except as provided in the Collateral Documents, release all or
substantially all of the Collateral.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.
     8.4. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

49



--------------------------------------------------------------------------------



 



     9.3. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than those contained in the fee letter described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.
     9.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
     9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger upon demand for all reasonable
out-of-pocket expenses paid or incurred by the Administrative Agent or the
Arranger, including, without limitation, filing and recording costs and fees,
costs of any environmental review, and consultants’ fees, travel expenses and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and the Arranger in connection with the due diligence,
preparation, administration, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via DebtX and any other internet
service selected by the Administrative Agent), review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Administrative Agent, the Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, the Arranger and the Lenders, paid or
incurred by the Administrative Agent, the Arranger or any Lender in connection
with the collection and enforcement of the Loan Documents. Expenses being
reimbursed by the Borrower under this Section include, without limitation, costs
and expenses incurred in connection with the Reports described in the following
sentence. The Borrower acknowledges that from time to time U.S. Bank may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the Borrower’s assets for internal use by U.S. Bank from
information furnished to it by or on behalf of the Borrower, after U.S. Bank has
exercised its rights of inspection pursuant to this Agreement.
     (ii) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each Lender, their respective affiliates,
and each of their

50



--------------------------------------------------------------------------------



 



directors, officers and employees, agents and advisors against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor
(including reasonable fees, charges and disbursements of outside counsel)
whether or not the Administrative Agent, the Arranger, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification, including, without limitation,
reasonable attorneys’ fees and settlement costs. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
     9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
     9.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4; provided,
however that, notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of monthly, quarterly and annual financial statements required
hereunder.
     9.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.10. Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the
Arranger nor any Lender shall have any

51



--------------------------------------------------------------------------------



 



fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arranger nor any Lender shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby. It is agreed that the
Arranger shall, in its capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document. Each Lender acknowledges that it
has not relied and will not rely on the Arranger in deciding to enter into the
Agreement or any other Loan Document or in taking or not taking any action.
     9.11. Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender or to a
Transferee provided such parties agree to be bound by this Section 9.11 or
comparable confidentiality provisions, (iii) to regulatory officials, (iv) to
any Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which it
is a party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties agree to be bound by this Section 9.11
or comparable confidentiality provisions, (vii) permitted by Section 12.4, and
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder. Without limiting
Section 9.4, the Borrower agrees that the terms of this Section 9.11 shall set
forth the entire agreement between the Borrower and the Administrative Agent and
each Lender with respect to any confidential information previously or hereafter
received by the Administrative Agent or such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information.
     9.12. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
     9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

52



--------------------------------------------------------------------------------



 



     9.14. USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.
ARTICLE X
THE ADMINISTRATIVE AGENT
     10.1. Appointment; Nature of Relationship. U.S. Bank National Association
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Delaware Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
     10.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
     10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

53



--------------------------------------------------------------------------------



 



     10.4. No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.
     10.5. Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
     10.6. Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
     10.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

54



--------------------------------------------------------------------------------



 



     10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
     10.9. Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
     10.10. Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

55



--------------------------------------------------------------------------------



 



     10.11. Lender Credit Decision, Legal Representation.
     (a) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents. Except for any notice, report,
document or other information expressly required to be furnished to the Lenders
by the Administrative Agent or Arranger hereunder, neither the Administrative
Agent nor the Arranger shall have any duty or responsibility (either initially
or on a continuing basis) to provide any Lender with any notice, report,
document, credit information or other information concerning the affairs,
financial condition or business of the Borrower or any of its Affiliates that
may come into the possession of the Administrative Agent or Arranger (whether or
not in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates.
     (b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
     10.12. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor

56



--------------------------------------------------------------------------------



 



Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.
     10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay
to the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated January 11, 2011 or as otherwise
agreed from time to time.
     10.14. Delegation to Affiliates. The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.
     10.15. Co-Administrative Agents, Documentation Administrative Agent,
Syndication Administrative Agent, etc. Neither any of the Lenders identified in
this Agreement as a “co-agent” nor the Syndication Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.
     10.16. Secured Obligations. The Administrative Agent is a “representative”
of the Holders of Secured Obligations within the meaning of the term “secured
party” as defined in the Delaware Uniform Commercial Code. Each Lender
authorizes the Administrative Agent to enter into the Security Agreement and
each other Loan Document pursuant to which the Borrower or any Subsidiary
grants, perfects or further assures the enforceability of a Lien in favor of the
Administrative Agent and to take all action contemplated thereby. Subject to
Section 11.1, each Lender agrees that no Holder of Secured Obligations (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by the Security Agreement or any other Loan
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Security Agreement and each other Loan
Document which grants, perfects or further assures the enforceability of a Lien
from the Borrower or any Subsidiary in favor of the Administrative Agent. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative

57



--------------------------------------------------------------------------------



 



Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (ii) if approved, authorized or ratified in
writing by the Required Lenders; provided, however, that any release of all or
substantially all of the Collateral shall require the prior written consent of
all of the Lenders. With respect to any sale permitted under Section 6.13, the
Lien held by the Administrative Agent on the assets subject to such sale shall
be automatically released upon the consummation thereof; provided, however, that
such automatic release shall not occur during the continuance of a Default or
Event of Default. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document (including a permitted transfer to a Subsidiary other
than the Borrower or another Subsidiary), or consented to in writing by the
Required Lenders (or if required under Section 8.3(iv), all Lenders), and upon
at least five (5) Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty (other than the absence
of Liens granted by the Administrative Agent), and (ii) such release shall not
in any manner discharge, affect or impair the Secured Obligations or any Liens
upon (or obligations of the Borrower or any Subsidiary thereof in respect of)
all interests retained by the Borrower or any Subsidiary thereof, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.
     The Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on behalf of its affiliated Holders of Secured
Obligations, agrees that the Administrative Agent may determine, in its sole
discretion, to not perfect a Lien in an asset of the Borrower or any Subsidiary
if the cost and expense associated with perfecting such Lien would be excessive
in light of the value of such asset, or if such asset would not provide material
credit support for the benefit of the Holders of Secured Obligations.
     Each Lender hereby irrevocably authorizes the Administrative Agent, at its
option and in its sole discretion (without impairing any automatic or required
release under any Loan Document), to (1) release any Liens granted to the
Administrative Agent by the Borrower or any Subsidiary on any Collateral
(i) upon the payment and satisfaction in full in cash of a Loan made pursuant to
the Secured Borrowing Option so long as the Borrower remains in Borrowing Base
compliance with respect to any other Loans made pursuant to the Secured
Borrowing Option that remain outstanding, (ii) upon the termination of all
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash

58



--------------------------------------------------------------------------------



 



collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to the Administrative Agent, (iii) constituting property being sold
or disposed of if the Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), or (iv) as required to effect any sale or other disposition of
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII of this Agreement,
and (2) take any actions deemed appropriate by it in connection with the grant
by the Borrower or any Subsidiary of Liens of the type described in Section 6.16
(including without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the assets subject to such Liens). Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.
     Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Administrative Agent and the Holders
of Secured Obligations, in assets which, in accordance with Article 9 of the
Delaware Uniform Commercial Code or any other applicable law, can be perfected
only by possession. Should any Lender (other than the Administrative Agent)
lawfully obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1. Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”). In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Event of Default occurs, Borrower authorizes each Lender to offset and apply all
such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders.
     11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff,

59



--------------------------------------------------------------------------------



 



such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their respective Pro Rata Shares of the Aggregate Outstanding Credit
Exposure. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
     12.2. Participations.
     12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Outstanding Credit Exposure owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and

60



--------------------------------------------------------------------------------



 



the holder of any Note issued to it in evidence thereof for all purposes under
the Loan Documents, all amounts payable by the Borrower under this Agreement
shall be determined as if such Lender had not sold such participating interests,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
     12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.
     12.2.3. Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.
     12.3. Assignments.
     12.3.1. Permitted Assignments. Any Lender may at any time assign to one or
more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form reasonably acceptable to the
Administrative Agent as may be agreed to by the parties thereto. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Commitment or Outstanding Credit Exposure (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of

61



--------------------------------------------------------------------------------



 



such assignment or as of the “Trade Date,” if the “Trade Date” is specified in
the assignment.
     12.3.2. Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. Any consent required under this Section 12.3.2
shall not be unreasonably withheld or delayed.
     12.3.3. Effect; Effective Date. Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections 12.3.1
and 12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

62



--------------------------------------------------------------------------------



 



     12.3.4. Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States of America, a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.
     12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
     12.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).
ARTICLE XIII
NOTICES
     13.1. Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
(i) if to the Borrower, at its address or facsimile number set forth on the
signature page hereof;
(ii) if to the Administrative Agent, at its address or facsimile number set
forth on the signature page hereof;
(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have

63



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
     14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

64



--------------------------------------------------------------------------------



 



     14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF DELAWARE, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
     15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN DELAWARE.
     15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

65



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

            PROASSURANCE CORPORATION
      By:           Title:          (address)           

            Attention:          Telephone: ( )        FAX: ( )     

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
      By:           Title:        [Address]
[Address]     

            Attention:          Telephone: ( )        FAX: ( )     

67



--------------------------------------------------------------------------------



 



                        By:           Title:                         

            Attention:          Telephone: ( )        FAX: ( )     

68



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                              Level I   Level II   Level III  
Level IV   Level V Applicable Margin   Status   Status   Status   Status  
Status
Unsecured Eurocurrency Rate
    1.25 %     1.50 %     1.75 %     2.00 %     2.25 %
Secured Eurocurrency Rate
    0.65 %     0.70 %     0.75 %     0.80 %     0.85 %
Unsecured Base Rate
    0.25 %     0.50 %     0.75 %     1.00 %     1.25 %
Secured Base Rate
    0.00 %     0.00 %     0.00 %     0.00 %     0.00 %

                                              Level I   Level II   Level III  
Level IV   Level V Applicable Fee Rate   Status   Status   Status   Status  
Status
Commitment Fee
    0.20 %     0.225 %     0.25 %     0.30 %     0.40 %

     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Level I Status” exists at any date if, on such date, the Borrower’s
Moody’s Rating is A3 or better and the Borrower’s S&P Rating is A- or better.
     “Level II Status” exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1
or better and the Borrower’s S&P Rating is BBB+ or better.
     “Level III Status” exists at any date if, on such date, (i) the Borrower
has not qualified for Level I Status or Level II Status and (ii) the Borrower’s
Moody’s Rating is Baa2 or better and the Borrower’s S&P Rating is BBB or better.
     “Level IV Status” exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status or Level II Status or Level III Status and
(ii) the Borrower’s Moody’s Rating is Baa3 or better and the Borrower’s S&P
Rating is BBB- or better.
     “Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
     “Moody’s Rating” means, at any time, the rating issued by Moody’s and then
in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.

 



--------------------------------------------------------------------------------



 



     “S&P Rating” means, at any time, the rating issued by S&P and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
     “Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.
     The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s and S&P Ratings. The credit rating in effect on
any date for the purposes of this Schedule is that in effect at the close of
business on such date. In order to qualify for a particular Status for the
Applicable Margin or Applicable Fee Rate either (i) each of the Moody’s Rating
and the S&P Rating required for that Status must be attained or (ii) if there is
a split rating, the higher rating shall apply, except that in the event of a
split rating of more than one level, the applicable rating shall be one level
above the lower rating. If only one rating agency is supplying a rating, then
the rating supplied by that rating agency shall be used. If an Event of Default
shall have occurred and be continuing, Level V Status shall be applicable for as
long as the same shall continue. If at any time the Borrower has no Moody’s
Rating or no S&P Rating, Level V Status shall exist.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Commitments

                      COMMITMENT     LENDER   PERCENTAGE   COMMITMENT
U.S. BANK NATIONAL ASSOCIATION
    26.66667 %   $ 40,000,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
    23.33333 %   $ 35,000,000  
BRANCH BANKING AND TRUST COMPANY
    16.66667 %   $ 25,000,000  
FIRST TENNESSEE BANK, NA
    16.66667 %   $ 25,000,000  
JPMORGAN CHASE BANK, N.A.
    16.66667 %   $ 25,000,000  
TOTAL COMMITMENTS
    100 %   $ 150,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.8
Subsidiaries

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
Properties

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.16
Liens

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION
___________,
The Administrative Agent and the Lenders who are parties to the
Credit Agreement described below.
Gentlemen/Ladies:
     I am counsel for ProAssurance Corporation (the “Borrower”), and have
represented the Borrower in connection with its execution and delivery of a
Credit Agreement dated as of __________ (the “Agreement”) among the Borrower,
the Lenders named therein, and U.S. Bank National Association, as Administrative
Agent, and providing for Credit Extensions in an aggregate principal amount not
exceeding $150,000,000 at any one time outstanding. All capitalized terms used
in this opinion and not otherwise defined herein shall have the meanings
attributed to them in the Agreement or in the Security Agreement (as defined in
the Agreement).
     I have examined the Borrower’s Certificate of Incorporation under the
General Corporation Law of the State of Delaware, the Third Restatement of the
By-Laws of the Borrower, applicable resolutions of the Borrower’s Board of
Directors, the Loan Documents and such other matters of fact and law which I
deem necessary in order to render this opinion. Based upon the foregoing, it is
our opinion that:
     l. Each of the Borrower and its Subsidiaries is a corporation, partnership
or limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted and to execute, deliver and
perform its obligations under the Loan Documents.
     2. The execution and delivery by the Borrower of the Loan Documents and the
performance by the Borrower of its obligations thereunder have been duly
authorized by proper corporate proceedings on the part of the Borrower and will
not:
     (a) require any consent of the Borrower’s shareholders or members (other
than any such consent as has already been given and remains in full force and
effect);
     (b) violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is

EXH. A-1



--------------------------------------------------------------------------------



 



subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder; or
     (c) result in, or require, the creation or imposition of any Lien in, of or
on the Property of the Borrower or a Subsidiary pursuant to the terms of any
indenture, instrument or agreement binding upon the Borrower or any of its
Subsidiaries.
     3. The Loan Documents have been duly executed and delivered by the Borrower
and constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.
     4. There is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the best of our knowledge after due
inquiry, threatened against the Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
     5. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under the Agreement, the payment and performance by
the Borrower of the Obligations, or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
     6. The Borrower is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     7. The provisions of the Security Agreement are effective to create in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, a valid security interest in the Borrower’s rights in the
Collateral which is of a type in which a security interest can be created
pursuant to Article 9 of the Delaware UCC (the “Article 9 Collateral”) as
security for the Secured Obligations.
     8. The provisions of the Securities Account Control Agreement are effective
to give the Administrative Agent “control” (as defined in Section 8-106 of the
Delaware UCC) over each [Securities Account] (as defined in the Securities
Account Control Agreement) and each “security entitlement” (as defined in
Section 8-102(a)(17) of the Delaware UCC) credited thereto, and no other action
need be taken in order to perfect the Administrative Agent’s security interest
in such [Securities Accounts] or security entitlements, which perfected security
interest will be prior to any security interest in any such [Securities Account]
or security entitlement that is created by the Borrower in favor of any other
secured party under the Delaware UCC.
     The opinions expressed herein are based upon and are given with respect to
the laws of the State of Delaware and the Federal laws of the United States of
America. I am licensed to practice law in the State of Delaware.

EXH. A-2



--------------------------------------------------------------------------------



 



     This opinion may be relied upon by the Administrative Agent, the Lenders
and their participants, assignees and other transferees.

            Very truly yours,  

[________________]

EXH. A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

To:    The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 15, 2011 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among ProAssurance Corporation (the
“Borrower”), the lenders party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected __________ of the Borrower;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.19 of the Agreement, all of which data and computations are true,
complete and correct.
     5. Schedule II attached hereto sets forth the determination of the interest
rates to be paid for Advances and the commitment fee rates commencing on the
fifth day following the delivery hereof pursuant to the Pricing Schedule to the
Agreement.
     6. Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement, the
Security Agreement and the other Loan Documents and the status of compliance.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     
 
     
 

EXH. B-1



--------------------------------------------------------------------------------



 



     
 
     
 
     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this __ day of
_______, __.
_________________________

EXH. B-2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of ___ and ____ of
the Agreement
[insert relevant calculations]

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Applicable Margin Calculation

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including without limitation any letters of credit, guaranties
and swing line loans included in such facilities and, to the extent permitted to
be assigned under applicable law, all claims (including without limitation
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:  
 
 
       
2.
  Assignee:  
 

    [and is an Affiliate/ Approved Fund of [identify Lender]1
 
       
3.
  Borrower(s):  
 

 

1   Select as applicable.

EXH. C-1



--------------------------------------------------------------------------------



 



         
4.
  Administrative
Agent:   _________________________, as the agent under the Credit Agreement.
 
       
5.
  Credit Agreement:   The $150,000,000 Credit Agreement dated as of April 15,
2011 among ProAssurance Corporation, the Lenders party thereto, U.S. Bank
National Association, as Administrative Agent, and the other agents party
thereto.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of                  
Commitment/Loans     Amount of     Percentage Assigned       for all    
Commitment/Loans     of   Facility Assigned   Lenders2     Assigned3    
Commitment/Loans4  
________________5
  $       $         %  
 
                 
________________
  $       $         %  
 
                 
________________
  $       $         %  
 
                 

           
7.
  Trade Date:  
 
 6

Effective Date: ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:        ASSIGNEE
[NAME OF ASSIGNEE]        By:                        

 

2   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   3
  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.   4   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.   5   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment.   6   Insert if satisfaction of minimum amounts is to be determined
as of the Trade Date.

EXH. C-2



--------------------------------------------------------------------------------



 



Title:

          [Consented to and]7 Accepted:

U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent
      By:           Title:        [Consented to:]8        [NAME OF RELEVANT
PARTY]
      By:           Title:               

 

7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   8   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

EXH. C-3



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 



--------------------------------------------------------------------------------



 



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Delaware.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF BORROWING NOTICE
TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
April 15, 2011 among ProAssurance Corporation (the “Borrower”), the financial
institutions party thereto, as lenders (the “Lenders”), and the Administrative
Agent.
          Capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement.
          The undersigned Borrower hereby gives to the Administrative Agent a
Borrowing Request pursuant to Section 2.8 of the Credit Agreement, and the
Borrower hereby requests to borrow on _______________, 20__ (the “Borrowing
Date”) from the Lenders, on a pro rata basis, an aggregate principal Dollar
Amount of $___________ in Loans as:
          1. o a Base Rate Advance
          2. o a Eurocurrency Advance with the following characteristics:
               Interest Period of _______ month(s)
     Such Advance is being requested pursuant to:
          1. o the Unsecured Borrowing Option
          2. o the Secured Borrowing Option
     The undersigned hereby certifies to the Administrative Agent and the
Lenders that (i) all of the representations and warranties of the Borrower set
forth in the Credit Agreement (a) that contain a materiality qualifier are true
and correct in all respects and (b) that do not contain a materiality qualifier
are true and correct in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) on and as of the date of the Advance requested herein; (ii) at
the time of and immediately after giving effect to such Advance, no Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.
******

EXH. D-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice
to be executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__

                    By:           Name:           Title:        

EXH. D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE
[Date]
     ProAssurance Corporation, a Delaware corporation (the “Borrower”), promises
to pay to the order of __________________________ (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.
     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 15, 2011 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender and U.S. Bank National Association, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note may be secured
pursuant to the Collateral Documents, as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
     In the event of default hereunder, the undersigned agree to pay all costs
and expenses of collection, including reasonable attorneys’ fees. The
undersigned waive demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.
     THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF
THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

                  By:           Print Name:  
 
        Title:      

EXH. E-1



--------------------------------------------------------------------------------



 



         

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF _________________,
DATED __________,

                      Principal   Maturity   Principal         Amount of   of
Interest   Amount   Unpaid Date   Loan   Period   Paid   Balance                
 

EXH. E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of April 15, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
ProAssurance Corporation (the “Borrower”), the Lenders party thereto and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH
          WHEREAS, pursuant to Section 2.4 of the Credit Agreement, the Borrower
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Aggregate Commitment under the Credit Agreement
by requesting one or more Lenders to increase the amount of its Commitment;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to increase the Aggregate Commitment pursuant to such Section 2.4
of the Credit Agreement; and
          WHEREAS, pursuant to Section 2.4 of the Credit Agreement, the
undersigned Increasing Lender now desires to increase the amount of its
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________].
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

EXH. F-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF INCREASING LENDER]
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above:

          [__________________________]
      By:           Name:           Title:          

Acknowledged as of the date first written above:

          U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
      By:           Name:           Title:          

EXH. F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this
“Supplement”), to the Credit Agreement, dated as of April 15, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ProAssurance Corporation (the “Borrower”), the Lenders party
thereto and U.S. Bank National Association, as administrative agent (in such
capacity, the “Administrative Agent”).
WITNESSETH
          WHEREAS, the Credit Agreement provides in Section 2.4 thereof that any
bank, financial institution or other entity may extend Commitments under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Credit Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $[______], thereby
making the aggregate amount of its total Commitments equal to $[__________].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

EXH. G-1



--------------------------------------------------------------------------------



 



          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
     [___________]
          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[signature page follows]

EXH. G-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above:

          [___________________________]
      By:           Name:           Title:          

Acknowledged as of the date first written above:

          U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
      By:           Name:           Title:          

EXH. G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
PROASSURANCE CORPORATION
CREDIT FACILITY
April 15, 2011
LIST OF CLOSING DOCUMENTS9
A. LOAN DOCUMENTS

1.   Credit Agreement dated as of April 15, 2011 among ProAssurance Corporation,
a Delaware corporation (the “Borrower”), the Lenders party thereto and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of up to $150,000,000.

EXHIBITS

     
Exhibit A
  Form of Opinion
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Assumption Agreement
Exhibit D
  Form of Borrowing Notice
Exhibit E
  Form of Note
Exhibit F
  Form of Increasing Lender Supplement
Exhibit G
  Form of Augmenting Lender Supplement
Exhibit H
  List of Closing Documents
Exhibit I
  Form of Borrowing Base Certificate

SCHEDULES

     
Pricing Schedule
Schedule 1
  Commitments
Schedule 5.8
  Subsidiaries
Schedule 5.14
  Properties
Schedule 6.16
  Liens

2.   Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.13(d) of the Credit Agreement.
  3.   Pledge and Security Agreement executed by the Borrower, together with
pledged instruments.

 

9   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

EXH. H-1



--------------------------------------------------------------------------------



 



4.   Securities Account Control Agreement executed by the Borrower, the
Administrative Agent and U.S. Bank National Association.

B. CORPORATE DOCUMENTS

5.   Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the charter document of the
Borrower, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the State of Delaware,
since the date of the certification thereof by such governmental entity,
(ii) the By Laws or other organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, (iv) the Good Standing Certificate (or analogous documentation if
applicable) for the Borrower from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (v) the names and true signatures
of the incumbent officers of the Borrower authorized to sign the Loan Documents
to which it is a party, and authorized to request an Advance under the Credit
Agreement.

C. OPINIONS

6.   Opinion of Young Conaway Stargatt & Taylor, LLP, counsel for the Borrower.
  7.   Opinion of Jeffrey Lisenby, counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

8.   A Certificate signed by an Authorized Officer of the Borrower certifying
the following: on the date of the initial Credit Extension (1) no Default or
Event of Default has occurred and is continuing and (2) the representations and
warranties contained in Article V are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects and (y) with respect to any representations or warranties that do not
contain a materiality qualifier, true and correct in all material respects as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.

EXH. H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF BORROWING BASE CERTIFICATE

     
To:
  The Lenders parties to the
 
  Credit Agreement Described Below

     This Borrowing Base Certificate is furnished pursuant to that certain
Credit Agreement dated as of April 15, 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among ProAssurance Corporation (the
“Borrower”), the lenders party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Borrowing Base Certificate have the meanings
ascribed thereto in the Agreement.
     The undersigned hereby certifies that the report attached hereto as
Schedule I is true and correct and sets forth an accurate and complete
calculation of the Borrowing Base based on information contained in the
Borrower’s own financial accounting records. Borrower, by the execution of this
Borrowing Base Certificate, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and further certifies that it
is in compliance with the Agreement.
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and any documentation delivered with this Certificate in
support hereof, are made and delivered this __ day of _______, __.
_________________________

EXH. I-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO BORROWING BASE CERTIFICATE

Borrowing Base Report

 